On rehearing. Since the opinion was rendered in this case, petition for rehearing has been filed by the plaintiff in error Mary Green contending that the evidence as to her is insufficient to sustain the verdict, and that it is not made to appear that she had any connection with the case other than being the wife of the defendant Sam Green and residing at the home. A further examination of the record convinces us that the judgment as to Mary Green is not sustained by sufficient evidence, and as to her the case is reversed and remanded, with instructions to dismiss.
BESSEY, P.J., and DOYLE, J., concur. *Page 413